Citation Nr: 1117803	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to July 1945.  He died in September 2007.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the appellant's claim for service connection for the Veteran's cause of death.  A February 2009 rating decision confirmed and continued the denial for the claim for service connection for the Veteran's cause of death and addressed benefits under 38 U.S.C.A. § 1318.

This appeal was previously before the Board in September 2010.  The Board remanded the claim so treatment records could be requested, and a medical opinion could be obtained.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal..  

This case was remanded by the Board in September 2010 for the purpose of obtaining VA and private medical records.  The appellant was requested to sign the appropriate releases.  A letter was sent to the appellant in September 2010 regarding the necessary releases.  The appellant responded by signing a release allowing VA to obtain private physician records from the Veteran's health care provider, J.J., M.D., at the nursing home where he was living.  This release was sent to the Appeals Management Center (AMC), in Washington, DC, and was received in October 2010.  Unfortunately, the release was not associated with the claims folder prior to the issuance of the supplemental statement of the case in February 2011.  These records must be obtained prior to adjudication of the claim.  Also requested from the appellant were records from the Veteran's hospitalization at the Lake Regional Hospital beginning July 8, 2007.  The appellant did not return a release to VA regarding those records.  A second request should be made to the appellant for a release allowing VA to obtain those records.

The Veteran died in September 2007 at the age of 94.  There are two versions of his death certificate.  The initial submitted October 2007 certificate noted his causes of death to be cardiovascular accident due to congestive heart failure due to coronary atherosclerosis.  Under "other significant conditions contribute to death but not resulting in the underlying cause" there was initially handwritten "dementia;" however, this was crossed out.  Next to the crossed-out word was typed "malaria and dementia;" however, this too was crossed out.  The Veteran was noted to have died in a nursing home.  No autopsy was performed.  There are additional copies of the October 2007 death certificate where the typed words "malaria and dementia" are not crossed out.

An amended "certification of death" dated in January 2008 from the Bureau of Vital Records noted the Veteran's cause of death to be cardiovascular accident, congestive heart failure, coronary atherosclerosis.  Significant conditions were noted to be malaria and dementia.  This document did not contain the extensive details reported on the original certificate of death.  It was noted that the certificate was amended by affidavit.  The source and contents of the affidavit are not contained within the certification of death document.  The January 2008 certification was not signed by a physician.  

It would be helpful if the facts on the affidavit were disclosed.  That is, was the affidavit a notarized statement submitted by the appellant?  Or was the affidavit submitted by a physician?  If the affidavit was submitted by a physician, the basis for the statement noting malaria as a significant condition would be important in deciding this claim.

In view of the forgoing, additional development is necessary.  The case is REMANDED for the following actions:

1.  The RO should contact the appellant and request that she sign a release allowing VA to obtain records from the Veteran's hospitalization at the Lake Regional Hospital beginning July 8, 2007.  After the appellant has signed the appropriate releases, those records, and the records from J.J., M.D., should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should contact the Bureau of Vital Records, Jefferson City, Missouri, and a copy of the affidavit used to amend the Veteran's certificate of death.  If the state is unable to provide a copy of the affidavit, they should be requested to disclose the contents of the affidavit; or, at the very least, the name of the affiant of the document.  

3.  If it is found that a physician provided the affidavit upon which the amended certification of death was based, that AMC/RO should contact that physician and obtain a copy of the Veteran's medical records, as well as a statement from the physician explaining the medical basis for the affidavit.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If it is determined that additional development is required, that development should be undertaken prior to adjudication of the claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



